Dismissed and Memorandum Opinion filed March 4, 2004








Dismissed and Memorandum Opinion filed March 4, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00085-CV
____________
 
KAREN WILSON
CRAWFORD (formerly Karen Wilson Mehl), Appellant
 
V.
 
KEVIN LESTER
MEHL, Appellee
 

 
On Appeal from the
246th District Court
Harris County, Texas
Trial Court Cause
No. 03-21909
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a final decree of divorce signed
December 30, 2003.  On February 24, 2004,
appellant filed a motion to dismiss the appeal because the case has been
settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 4, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.